         Case 3:19-md-02885-MCR-GRJ Document 1750 Filed 04/06/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

    IN RE:     3M COMBAT ARMS )
    EARPLUG PRODUCTS LIABILITY )
    LITIGATION                           )         Case No. 3:19-md-2885
                                         )
                                         )         Hon. Judge M. Casey Rodgers
    This Document Relates To All Actions )         Magistrate Judge Gary R. Jones
                                         )



PLAINTIFFS UNOPPOSED MOTION TO AUTHORIZE DISCLOSURE OF
                   MILITARY RECORDS

           Plaintiffs seek an order authorizing disclosure of Military Records subject to

the Privacy Act, 5 U.S.C. § 552a. Pursuant to 5 U.S.C. § 552a(b)(11), Plaintiffs

respectfully move the Court for entry of an Order authorizing the disclosure of

records pursuant to the Court’s authority to direct and control the coordination of

discovery in this litigation. See, 5 U.S.C. § 552a(b)(11), 28 U.S.C. §1407, FED. R.

Civ. P. 16, Fed. R. Civ. P. 26(b)

    I.     Plaintiffs’ Initial Touhy Requests

           On June 28, 2019, Plaintiffs submitted their initial Touhy 1 requests to Major

Collin Evans as the Department of Defense designee for Touhy requests in

connection with this litigation. Plaintiffs submitted a subsequent Touhy request on




1
    United States ex rel. Touhy v. Regan, 340 U.S. 462 (1951).
                                              1
    Case 3:19-md-02885-MCR-GRJ Document 1750 Filed 04/06/21 Page 2 of 6




August 8, 2019. Plaintiffs outlined certain categories of specific information sought

in reference to individual servicemembers, fully described in Plaintiff’s August 8,

2019, Touhy request attached hereto as Exhibit “A.” Plaintiffs’ Touhy request

specified that Plaintiffs would request information regarding the specific categories

of information about individual servicemembers by subsequently providing a list of

active duty servicemembers, along with identifying information concerning those

individual servicemembers, on a rolling basis. Per the Court’s instructions, the list

of individual servicemembers and their identifying information is attached hereto,

filed under seal; and pursuant to Major Evans’ request, the information was split into

grids for the following branches of the military, filed under seal and attached hereto

as follows:

      •       A1 (Air Force Servicemembers)

      •       A2 (Army Servicemembers)

      •       A3 (Navy & Marine Servicemembers)

      •       A4 (Miscellaneous inc. Coast Guard, Contractors, Civil Service and

              Department of Defense)

      Specifically, sections II and III of that August 8, 2019, Touhy request (Exhibit

A) specifies the documents requested for each servicemember listed on Exhibit “A1”

(now A1 through A4). These include, among other things, medical and audiological

records such as DD2215s and DD2216s for each servicemember and


                                          2
       Case 3:19-md-02885-MCR-GRJ Document 1750 Filed 04/06/21 Page 3 of 6




administrative/personnel records including OERs, ORBs, NCOERs and ERBs for

each servicemember.

 II.     Relevance of Requests to this Litigation

   Plaintiffs are seeking military records including health records, audiology

specific records, and medical profiles from the Department of Defense. These

records are central to both causation and damages in this litigation. Receipt of these

records will allow Plaintiffs to begin evaluation of when each servicemember began

experiencing hearing damage, the extent of such damage, whether the damage is

attributable to noise exposure during military service, and information concerning

hearing protection use.

III.     The Need for Disclosure Outweighs any Potential Harm

   The need for disclosure of the records in question far outweighs any potential

harm to the subject of the disclosure. The servicemembers on attached Exhibits “A1

through A4” are all represented by counsel in this litigation and the materials

requested will assist the parties in evaluating their claims. Further, Plaintiffs note

that the privacy interest in these documents is primarily that of the Plaintiffs

themselves, who are in effect requesting their own records. Plaintiffs are seeking to

streamline the process of record retrieval which will minimize both the costs of this

litigation and any burden on the Federal Government by obtaining these documents




                                          3
      Case 3:19-md-02885-MCR-GRJ Document 1750 Filed 04/06/21 Page 4 of 6




in bulk form. Accordingly, Plaintiffs respectfully submit that disclosure of the

records is appropriate in this case.

IV.      Authentication.

      Plaintiffs request that records and documents produced pursuant to these

requests be deemed authentic. See, FED. R. EVID. 902 and 32 CFR sec. 516.7(h).

               Authenticating Records. Records custodians should
               authenticate official Army documents for civil litigation
               through written certification, rather than personally
               appearing and testifying. DA personnel will submit
               authenticated copies rather than originals of documents or
               records for use in legal proceedings, unless directed
               otherwise by the appropriate litigating division.

      32 FR sec. 516.7(h). See also, 28 USC 1733.

V.       Conclusion

         In order to advance this litigation in an efficient and cost-effective manner,

Plaintiffs hereby request that this Court enter an Order allowing disclosure of certain

active duty servicemember’s records under 5 U.S.C. § 552a.

Dated:         April 6, 2021

s/ Bryan F. Aylstock
Bryan F. Aylstock, Lead Counsel                 Shelley V. Hutson, Co-Lead Counsel
Florida State Bar No. 078263                    (Admitted Pro Hac Vice)
Aylstock, Witkin, Kreis & Overholtz,            Texas State Bar No. 00788878
PLLC                                            Clark, Love & Hutson, GP
17 East Main Street                             440 Louisiana Street
Suite 200                                       Suite 1600
Pensacola, FL 32502                             Houston, TX 77002
Tel.: (850) 202-1010                            Tel.: (713) 757-1400
baylstock@awkolaw.com                           shutson@triallawfirm.com
                                            4
   Case 3:19-md-02885-MCR-GRJ Document 1750 Filed 04/06/21 Page 5 of 6




Christopher A. Seeger, Co-Lead               Brian H. Barr, Co-Liaison Counsel
Counsel                                      Levin, Papantonio, Thomas, Mitchell,
(Admitted Pro Hac Vice)                      Rafferty, & Proctor, P.A.
New Jersey State Bar No. 042631990           316 South Baylen Street
Seeger Weiss LLP                             Pensacola, FL 32502
77 Water Street                              Tel.: (850) 435-7044
8th Floor                                    bbarr@levinlaw.com
New York, NY 10005
Tel.: (212) 587-0700                         Michael A. Burns, Co-Liaison
cseeger@seegerweiss.com                      Counsel
                                             Mostyn Law Firm
                                             3810 W. Alabama Street
                                             Houston, TX 77027
                                             Tel.: (713) 714-0000
                                             epefile@mostynlaw.com

                                             Counsel for Plaintiffs


      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(B)

      Pursuant to Local Rule 7.1(B), counsel for Plaintiffs certify that on July 15,

2019, counsel for Plaintiffs contacted Defendants’ counsel regarding the relief

requested in the foregoing motion. Defendants do not oppose the relief requested.

      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(F)

      I hereby certify that this brief complies with the word limit of Local Rule

7.1(F) and contains 646 words, excluding the parts exempted by that Rule.




                                         5
   Case 3:19-md-02885-MCR-GRJ Document 1750 Filed 04/06/21 Page 6 of 6




                       CERTIFICATE OF SERVICE


      I, hereby certify that on April 6, 2021, I caused a copy of the foregoing to

be filed through the Court’s CM/ECF system, which will serve all counsel of

record.

                               s/ Bryan F. Aylstock
                               Bryan F. Aylstock




                                        6
